 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   GINA TOMASELLI, CSBN 267090
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 268-5602
 7          Facsimile: (415) 744-0134
            E-Mail: Gina.Tomaselli@ssa.gov
 8          Attorneys for Defendant

 9
                                    UNITED STATES DISTRICT COURT
10
                            EASTERN DISTRICT OF CALIFORNIA - FRESNO
11

12   MICHAEL ANTHONY YBARRA,                        )
                                                    ) Case No. 1:18-CV-00924-BAM
13                         Plaintiff,               )
            v.                                      ) STIPULATION AND PROPOSED ORDER
14                                                  ) FOR EXTENSION OF TIME
     NANCY A. BERRYHILL,                            )
15   Acting Commissioner of Social Security,        )
                                                    )
16                         Defendant.               )
                                                    )
17
18
            IT IS HEREBY STIPULATED, by and between Michael Anthony Ybarra (Plaintiff) and Nancy
19
     A. Berryhill, Acting Commissioner of Social Security (Defendant), by and through their respective
20
     counsel of record, that Defendant shall have an extension of time of seven (7) days to file her
21
     Opposition to Plaintiff’s Opening Brief. The current due date is March 25, 2019. The new date will be
22
     April 1, 2019. This is the first extension of time requested by Defendant in the above-captioned matter.
23
     Defendant respectful requests this extension because the attorney responsible for briefing this case
24
     recently returned from extended medical leave and was reassigned this case from another attorney last
25

26

27

28                                                      -1-
 1   week. This request is made in good faith with no intention to unduly delay the proceedings. The

 2   parties further stipulate that the Court’s Scheduling Order shall be modified accordingly.

 3                                                Respectfully submitted,
 4   Date: March 21, 2019                         By: /s/ Jonathan Omar Pena *
                                                  JONATHAN OMAR PENA
 5
                                                  Attorney for Plaintiff
 6                                                (*As authorized by e-mail on March 21, 2019)

 7
     Date: March 21, 2019                         MCGREGOR W. SCOTT
 8                                                United States Attorney
 9                                                /s/ Gina Tomaselli
10                                                GINA TOMASELLI
                                                  Special Assistant United States Attorney
11
                                                  Attorneys for Defendant
12

13
                                                  ORDER
14
            Pursuant to the parties’ stipulation, and good cause appearing, Defendant shall have an
15
     extension of time to file a response to Plaintiff’s Opening Brief. Defendant’s response shall be filed on
16
     or before April 1, 2019. All other deadlines in the Court’s Scheduling Order shall be modified
17
     accordingly.
18

19          IT IS SO ORDERED.

20
     Dated: March 22, 2019                                         /s/ Barbara   A. McAuliffe
21                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24
25

26

27

28                                                     -2-
